--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



 
ASSIGNMENT AND BILL OF SALE
 
This Assignment and Bill of Sale (the "Assignment"), dated effective as of
December 1, 2007, at 7:00 a.m., local time with respect to the jurisdiction in
which Property is located (the "Effective Time"), is from VTEX Energy, Inc., a
Nevada corporation, whose address is 11811 North Freeway, Suite 200, Houston,
Texas, 77060 ("Assignor") to ECCO Energy Corp., a Nevada corporation whose
address is 3315 Marquart, Suite 206, Houston, Texas, 77027 ("Assignee").


For a consideration of One Hundred Dollars ($100.00) and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Assignor hereby GRANTS, BARGAINS, SELLS, CONVEYS, ASSIGNS, TRANSFERS, SETS OVER
and DELIVERS unto Assignee, effective as of the Effective Time, Assignor's
right, title and interest in and to the following (collectively the
"Properties", and individually a "Property"):


(a)  
All of Assignor's leasehold, fee, mineral, royalty, nonparticipating royalty and
overriding royalty interests net profits interest, production payments, other
payments out of or pursuant to production and other rights derived from the
instruments described on Exhibit "A" attached hereto and all of Assignor's
interests in and to the oil and gas wells ("Wells") located on those Properties
described in said Exhibit "A", including, but not limited to, rights, claims
andlor causes of action (whether now existing or hereafter arising) related to
gas purchase contracts, gas imbalances or any other matter, contractual rights
to production, and contractual rights providing for the acquisition or earning
of any such interest in or attributable to the Wells;

 
(b)  
All rights, privileges, benefits and powers conferred upon the holder of any
Property with respect to the use and occupation of the surface of, and the
subsurface depths under, the land covered by such Property that may be
necessary, convenient or incidental to the possession and enjoyment of such
Property; all rights in any pooled or unitized acreage included as a whole or in
part within any Property or that accrue or are attributable to the Wells,
including all production from the pooled or unitized acreage allocated to any
such Property or Well; any and all interests in any wells within the unit or
pool associated with such Property, whether such unitized or pooled production
comes from wells located within or without the areas covered by any Property;
and all tenements, hereditaments and appurtenances belonging to such Properties
and Wells.



                              (c)
All of the permits, licenses, servitudes, easements, rights-of-way, orders, gas
purchase and sale contracts (wherein Assignor is selling party), crude purchase
and sale agreements (wherein Assignor is selling party), surface leases, farmin
and farmout agreements, bottom hole agreements, transportation and marketing
agreements, acreage contribution agreements, operating agreements, unit
agreements, processing agreements, options, facilities or equipment leases and
other contracts, agreements and rights that are owned by Assignor, in whole or
in part, to the extent that they are (1) appurtenant to or affect the Properties
or the Wells, or (2) used or held for use in connection with the ownership or
operation of the Properties or the Wells or with the production or treatment of
hydrocarbons on the Properties, or the sale or disposal of water, hydrocarbons
or associated substances;

 
(d)  
All of the equipment, machinery, fixtures, improvements and other real, personal
and mixed property ("Personal Property") located on the Properties or used in
the operation of the Properties or of the Wells (whether located on or off such
Properties), to the extent used in connection with or attributable to the
Properties, which is owned by Assignor or by third persons on behalf of
Assignor, in whole or in part, including without limitation, wells, well
equipment, casing, rods, tanks, crude oil, condensate or products in storage or
in pipelines, boilers, warehouses, yards, inventory, office equipment,
buildings, tubing, pumps, motors, fixtures, machinery and other equipment,
pipelines, gathering systems, power lines, telephone and telegraph lines, roads,
field processing plants and other improvements used in the operation thereof,
but specifically excluding motor vehicles, trailers, tractors, or other rolling
stock; and



 (e)  
All of the files, records, information and data, whether written or
electronically stored, relating to the items described in subsections (a), (b),
(c), and (d) above in the possession of Assignor, or to which Assignor has
reasonable access in original form ("Records"), including, without limitation:
title records (including abstracts of title, title opinions, certificates of
title and title curative documents); contracts, correspondence; microfiche
lists; cores, core data, geological and geophysical data and information or
other records; data and information which Assignor has the unencumbered right to
transfer; and production cost records.



TO HAVE AND TO HOLD the Properties unto Assignee and its successors and assigns
forever, free and clear of any and all liens and encumbrances not of record as
of the effective date hereof


A. ALL PERSONAL PROPERTY, MACHINERY, FIXTURES AND EQUIPMENT ARE SOLD "AS IS" AND
"WHERE IS" WITHOUT ANY WARRANTY OF MERCHANTABILITY, CONDITION OR FITNESS FOR A
PARTICULAR PURPOSE, EITHER EXPRESS OR IMPLIED.
 
 
 

 

By:  /s/ Steve Noser             
Printed Name: Steve Noser
Title:  President

 
               B.          In addition to the Assignment, Assignor and/or
Assignor’s affiliates shall execute, acknowledge, and deliver to Assignee,
without further consideration, any documents or instruments, including, without
limitation, further assignments, conveyances required by any state or federal
authority, deeds, and consents to further evidence the assignment of the
Properties by Assignor to Assignee.


C. Assignee recognizes that Assignor's title to the Properties is subject to
certain liens, encumbrances, claims and demands of other persons which have been
properly recorded Assignor does not warrant title to the property against such
liens encumbrances, claims and demands. All operating costs, ad valorem taxes,
and any other costs and/or taxes incurred before the Effective Time will be paid
by Assignor. Commencing with the Effective Time, Assignee shall bear all such
costs and taxes. The prevailing party on any action brought to enforce the terms
of this provision shall be entitled to recover legal fees and costs.
 
 
                D. The provisions hereof shall be covenants running with the
land and shall be binding upon and inure to the benefit of the parties hereto,
their respective successors and assign.
 
 
EXECUTED this 6 day of February, 2008, but effective as of and from the
Effective Time. ASSIGNOR WITNESSES VTEX ENERGY, INC.


 
 

--------------------------------------------------------------------------------

 


Exhibit "A" Lessor: State of Louisiana 1337
 
 
Lessee: Sun Oil Company
Lease Date: December 8, 1947
Recording Data: Book 7-B Page 76800, amendment Book 10-S, Page 104,605 of the
records of St. Mary Parish, Louisiana




Lessor: Emerald Land Corporation
Lessee: Sun Oil Company (Delaware)
Lease Date: April 4, 1977
Recording Data: Book 20-K, Page 131, File 170,278 of the records of St. Mary
Parish, Louisiana Lessor: Emerald Corporation Lease Date: July
15, 1954
Recording Data: Book 8-V, Pare 90502 of the records of St. Mary Parish,
Louisiana Lessor: The Louisiana Land and Exploration Company
Lessee: Sun Operating Limited Partnership
 
Lease Date: May 25, 1990
 
Recording Data: Book 33-N, Page 231,388 of the records of St. Mary Parish,
Louisiana
 
 

--------------------------------------------------------------------------------